 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT ("Agreement") is made and entered into on July 10, 2014, between
mCig Inc., hereinafter referred to as “The Company” or "Employer", and Patrick
J. Lucey, hereinafter referred to as "Employee".

 

RECITALS

 

WHEREAS, the Employer desires to obtain the services of Chief Technology Officer
on its own behalf and on behalf of all future Affiliated Companies (defined as
any corporation or other business entity or entities that directly or indirectly
controls, is controlled by, or is under common control with the Company); and

 

WHEREAS, the Employee desires to accept employment with Employer as the Chief
Technology Officer (CTO), on the terms and conditions set forth herein.

 

THEREFORE, in consideration of the mutual promises, terms and conditions set
forth herein, and at the performance of each, the parties hereto agree to be
legally bound as follows:

 

1.        Term. The Company agrees to employ Employee, and Employee accepts such
employment on July 1, 2014 and terminates on December 31, 2015 (the “Term”). At
the end of the Initial Term, this Agreement shall automatically renew for
additional one (1) year terms, on substantially the same terms and provisions as
contained herein, unless the Company provides Employee with written notice of
its intent to terminate this Agreement at the will of the Board of Directors
(the "Board"), or at the will of the Chief Executive Officer (the "CEO") of the
Company within 30 days prior to termination. The period from the commencement of
the term of this Agreement to the date of its termination, after giving effect
to any renewal, shall be considered the "Employment Period" hereunder.

 

2.        Duties. During the Employment Period, Employee shall serve as a Chief
Technology Officer of the Company and shall have the duties, responsibilities
and authority consistent with such position as are assigned to him by the Board
or the Chief Executive Officer. The Chief Technology Officer's is responsible
for the company's technology strategy, engineering and quality assurance
operations as well as product research and development.

 

3.       Compensation. The Company and Employee agree to apply shares received
in a transaction between the Company and Vapolution Inc. where consultant
previously served as CEO, as compensation for the services to be rendered for
the next 1.5 years, ending on December 31, 2015.

 

4.        Termination. At any time, either party may terminate, without
liability, the Employment Period for any reason.  Employee shall provide the
Company with 30 days prior written notice of such Employee's intent to terminate
this Agreement.

 

5.  Employee's loyalty to employer's interests. Employee shall devote all of his
time, attention, knowledge, and skill solely and exclusively to the business and
interests of employer, and employer shall be entitled to all benefits,
emoluments, profits, or other issues arising from or incident to any and all
work, services, and advice of employee. Employee expressly agrees that during
the term hereof he will not be interested, directly or indirectly, in any form,
fashion, or manner, as partner, officer, director, stockholder, advisor,
employee, or in any other form or capacity, in any other business similar to
employer's business or any allied trade, except that nothing herein contained
shall be deemed to prevent or limit the right of employee to invest any of his
surplus funds in the capital stock or other securities of any corporation whose
stock or securities are publicly owned or are regularly traded on any public
exchange, nor shall anything herein contained by deemed to prevent employee from
investing or limit employee's right to invest his surplus funds in real estate.

6.    Confidential Information. Employee acknowledges that the information,
observations and data obtained by or available to Employee during the course of
employment with the Company concerning the business and affairs of the Company
are and will be the property of the Company. Therefore, Employee agrees, during
the Employment Period and following the termination of Employee's employment for
any reason whatsoever, not to disclose or induce or assist in the use or
disclosure, to any person or entity, or use for the account of any person or
entity other than the Company, any such information, observations or data
including, without limitation, any business secrets or methods, processes,
professional techniques, marketing plans, strategies, and revenue information
all of which are of great value to the Company. In the event Employee's
employment with the Company is terminated for any reason whatsoever, Employee
will promptly return and surrender to the Company any and all Confidential
Information made available to Employee by the Company or otherwise in the
possession of Employee in the course of employment with the Company.

 

--------------------------------------------------------------------------------

 

 

 

7.      Option to terminate on permanent disability of employee

 

(i)          Notwithstanding anything in this Contract to the contrary, employer
is hereby given the option to terminate this Agreement in the event that during
the term hereof employee shall become permanently disabled, as the term
"permanently disabled" is hereinafter fixed and defined.

(ii)             Such option shall be exercised by employer giving notice to
employee by registered mail, addressed to him in care of employer at the above
stated address, or at such other address as employee shall designate in writing,
of its intention to terminate this Agreement on the last day of the month during
which such notice is mailed. On the giving of such notice this Agreement and the
term hereof shall cease and come to an end on the last day of the month in which
the notice is mailed, with the same force and effect as if such last day of the
month were the date originally set forth as the termination date.

(iii)           For purposes of this Contract, employee shall be deemed to have
become permanently disabled if, during any year of the term hereof, because of
ill health, physical or mental disability, or for other causes beyond his
control, he shall have been continuously unable or unwilling or have failed to
perform his duties hereunder for thirty consecutive days, or if, during any year
of the term hereof, he shall have been unable or unwilling or have failed to
perform his duties for a total period of thirty days, whether consecutive or
not.

 

8.               Discontinuance of business as termination of employment.
Anything herein contained to the contrary notwithstanding, in the event that
employer shall discontinue operations at the premises mentioned above, then this
Agreement shall cease and terminate as of the last day of the month in which
operations cease with the same force and effect as if such last day of the month
were originally set forth as the termination date hereof.

 

9.               Employee's commitments binding on employer only on written
consent. Employee shall not have the right to make any contracts or other
commitments for or on behalf of employer within the written consent of Employer.

 

10.            Contract terms to be exclusive. This written Agreement contains
the sole and entire Agreement between the parties, and supersedes any and all
other Contracts between them. The parties acknowledge and agree that neither of
them has made any representation with respect to the subject matter of this
Agreement or any representations inducing the execution and delivery hereof
except such representations as are specifically set forth herein, and each party
acknowledges that he or it has relied on his or its own judgment in entering
into the Agreement. The parties further acknowledge that any statements or
representations that may have heretofore been made by either of them to the
other are void and of no effect and that neither of them has relied thereon in
connection with his or its dealings with the other.

 

11.            Waiver or modification ineffective unless in writing. No waiver
or modification of this Agreement or of any covenant, condition, or limitation
herein contained shall be valid unless in writing and duly executed by the party
to be charged therewith. Furthermore, no evidence of any waiver or modification
shall be offered or received in evidence in any proceeding, arbitration, or
litigation between the parties arising out of or affecting this Contract, or the
rights or obligations of any party hereunder, unless such waiver or modification
is in writing, duly executed as aforesaid. The provisions of this paragraph may
not be waived except as herein set forth.

 

--------------------------------------------------------------------------------

 

 

 

12.            Governing Law. This Agreement and performance hereunder and all
suits and special proceedings hereunder shall be construed in accordance with
the laws of the United States of America.

 

13.            Ability to Enter Into Agreement. Each party represents and
warrants to the other party that this Agreement has been duly authorized,
executed and delivered and that the performance of its obligations under this
Agreement does not conflict with any order, law, rule or regulation or any
agreement or understanding by which such party is bound.

 

13.            Entire Agreement.  This Agreement is supersedes all prior
employment or other agreements, negotiations and understandings of any kind with
respect to the subject matter of this Agreement and contains all of the terms
and provisions of this Agreement between the parties hereto with respect to such
subject matter. Any representation, promise or condition. Whether written or
oral, not specifically incorporated herein, shall have no binding effect upon
the parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

mCig, Inc.

 

 

   By:   /s/  Paul Rosenberg

   -----------------------------------------

   Name: Paul Rosenberg

   Title: President&CEO

 

   /s/ Patrick J. Lucey

   -----------------------------------------

   Name: Patrick J. Lucey

 

 

 

 